                                 UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF NORTH CAROLINA
                                     CHARLOTTE DIVISION

                                          :
    In re                                 :
                                          :
    KAISER GYPSUM COMPANY, INC., et al.,1 :                              20-cv-00537-GCM
                                          :
              Debtors.                    :
                                          :
                                          :
    In re                                 :                             Chapter 11
                                          :
    KAISER GYPSUM COMPANY, INC., et al., :                              Bankruptcy Case No. 16-31602 (JCW)
                                          :
              Debtors.                    :                             (Jointly Administered)
                                          :

     DEBTORS' OBJECTION TO TRUCK INSURANCE EXCHANGE'S MOTION FOR
      STAY PENDING APPEAL OF THE FINDINGS OF FACT AND CONCLUSIONS
       OF LAW AND ORDER CONFIRMING JOINT PLAN OF REORGANIZATION

                     Kaiser Gypsum Company, Inc. and Hanson Permanente Cement, Inc., debtors in

the above-captioned cases (together, the "Debtors"), file this objection to the Emergency Motion

of Truck Insurance Exchange for Stay Pending Appeal [Dkt. 53] (the "Stay Motion") filed by

Truck Insurance Exchange ("Truck").

                                                Preliminary Statement

                     The Court should deny the Stay Motion because Truck has failed to satisfy the

heavy burden required to obtain a stay pending appeal. Critically, Truck, which is not harmed by

the Plan,2 is likewise not harmed by confirmation of the Plan. Truck only identifies one harm


1
            The Debtors are the following entities (the last four digits of their respective taxpayer identification
            numbers follow in parentheses): Kaiser Gypsum Company, Inc. (0188) and Hanson Permanente
            Cement, Inc. (7313). The Debtors' address is 300 E. John Carpenter Freeway, Irving, Texas 75062.
2
            Capitalized terms not otherwise defined herein have the meaning given to them in the Findings of Fact and
            Conclusions of Law Regarding Confirmation of the Joint Plan of Reorganization of Kaiser Gypsum
            Company, Inc. and Hanson Permanente Cement, Inc., as Modified [Dkt. 51] (the "Findings and
            Conclusions").



NAI-1519276168v4
that it could suffer absent the entry of a stay pending appeal—that its appeal, or some portion

thereof, might be determined to be equitably moot. But, having identified this potential single

harm, Truck then admits that the harm will not actually occur— "Given the unique nature of the

Plan here, Truck believes the doctrine of equitable mootness should not apply, even absent a

stay." Stay Mot., 14. On this basis alone, the Stay Motion should be denied.

                   Truck also applies an incorrect legal standard. Authority within this circuit

demonstrates that the bar for achieving the extraordinary relief requested in the Stay Motion is

much higher than the standard articulated by Truck. Truck cannot satisfy the requirements for a

stay because it cannot demonstrate harm; it cannot demonstrate that it is likely to succeed in

reversing a ruling by this Court that is supported by an extensive evidentiary record and

significant legal authority; it cannot demonstrate that the Debtors and their estates will not suffer

substantial harm if the order confirming the Plan [Dkt. 52] (the "Confirmation Order") is stayed;

and it cannot demonstrate that staying the Confirmation Order is in the public interest.

                   Significantly, the Plan "returns Truck to the tort system exactly as it was

prepetition." Findings and Conclusions, 52. By contrast, the Stay Motion, if granted, would

needlessly delay the Debtors' reorganization and threaten to jeopardize the many settlements and

agreements underpinning the Plan.

                   Truck has sought to thwart the Debtors' reorganization efforts throughout these

cases. It was the sole party contesting confirmation before both this Court and the Bankruptcy

Court and is the sole party seeking to delay consummation of the Plan. After considering an

extensive evidentiary record, lengthy briefing (submitted before both courts) and oral argument

(at separate hearings before both courts), this Court and the Bankruptcy Court ruled against

Truck. Truck now seeks not only to press these same arguments before the United States Court




NAI-1519276168v4                                    -2-
of Appeals for the Fourth Circuit, but also the extraordinary relief of a stay that would prevent

the parties from implementing the Confirmation Order while it does so. These cases have been

pending for nearly five years (since September 30, 2016). It is time for the Debtors'

reorganization, which (a) is supported by all the court-appointed estate representatives in these

cases as well as the Debtors’ U.S. parent company, (b) has been accepted by 100% of the

asbestos claimants who voted on the Plan, (c) provides for the payment in full of all other

creditors, (d) consensually resolves a myriad of disputes in these cases, (e) returns Truck to the

exact same position it was in prior to the commencement of these cases, and (f) has been

approved by this Court and the Bankruptcy Court, to be effectuated.

                                      Relevant Background

                   1.   On July 20, 2020 and July 22, 2020 the Bankruptcy Court held a hearing

 (the "Confirmation Hearing") to consider confirmation of the Plan and on August 13, 2020 the

 Bankruptcy Court issued an oral ruling setting forth certain proposed findings of fact and

 conclusions of law and recommending confirmation the Plan.

                   2.   On September 28, 2020, the Bankruptcy Court entered the Order

 Recommending Entry of Proposed Findings of Fact and Conclusions of Law and Order

 Confirming Joint Plan of Reorganization [Bankr. Dkt. 2486] (the "Recommendation Order").

 On the same day, the Recommendation Order was docketed with this Court [Dkt. 1].

                   3.   On November 4, 2020, Truck objected to the Bankruptcy Court's proposed

 findings of fact and conclusions of law and proposed confirmation order [Dkts. 25, 26]

 (together, the "Truck Objection"). On December 4, 2020, the Debtors filed a response in

 opposition to the Truck Objection and in support of the Recommendation Order [Dkt. 31].

 Lehigh Hanson, the Future Claimants' Representative (the "FCR") and the Official Committee

 of Asbestos Personal Injury Claimants (the "ACC") also filed responses in opposition to the


NAI-1519276168v4                                -3-
 Truck Objection on December 4, 2020 [Dkts. 29, 32, 33]. On December 31, 2020, Truck filed

 a reply brief in support of the Truck Objection [Dkt. 34].

                   4.   On March 31, 2021, the Court entered an order setting a hearing for June

 25, 2021 with respect to the Recommendation Order and the parties' related briefing [Dkt. 47].

 On June 25, 2021, that hearing occurred.

                   5.   On July 28, 2021, the Court entered the Findings and Conclusions and the

 Confirmation Order. The Findings and Conclusions as well as the Confirmation Order are in

 substantially the same form as those proposed by the Bankruptcy Court pursuant to the

 Recommendation Order.

                   6.   On July 30, 2021, Truck filed the Stay Motion and therein requested an

 emergency hearing on August 6, 2021. On August 3, 2021, the Court, via email

 communication with the parties, indicated that it would issue a ruling on August 6, 2021, and

 requested that briefs in opposition to the Stay Motion be submitted by 12:00 P.M. ET on

 August 5, 2021.

                                            Argument

                   7.   "The decision whether to grant a stay pending appeal lies within the sound

 discretion of the court, and the burden on the movant seeking the extraordinary relief of a stay

 is a heavy one." In re Franklin, No. 19-80661, 2020 WL 603900, at *3 (Bankr. M.D.N.C.

 2020). Courts in the Fourth Circuit consider four factors when ruling on requests for stays

 pending appeal: "(1) whether the stay applicant has made a strong showing that he is likely to

 succeed on the merits; (2) whether the applicant will be irreparably injured absent a stay;

 (3) whether issuance of the stay will substantially injure the other parties interested in the

 proceeding; and (4) where the public interest lies." Allen v. Fitzgerald, 590 B.R. 352, 356

 (W.D. Va. 2018) (citing Hilton v. Braunskill, 481 U.S. 770, 776 (1987)).


NAI-1519276168v4                                 -4-
                   8.       Various courts within the Fourth Circuit have held that the movant must

    demonstrate that all four of these requirements weigh in favor of a stay pending appeal.3 BDC

    Capital, Inc. v. Thoburn Ltd. P'ship, 508 B.R. 633, 636-37 (E.D. Va. 2014) ("All four

    requirements must be satisfied."); see also In re Foster, No. 18-80466, 2019 WL 7841547, at

    *12 (Bankr. M.D.N.C. 2019).4 Moreover, the applicant for a stay has the burden of proof on

    each of the four elements. Schweiger, 578 B.R. at 736-37. Thus, a stay pending appeal "is not

    a matter of right . . . as the parties and the public . . . are also entitled to the prompt execution of

    orders . . . ." Allen, 590 B.R. at 360 (quotation omitted).

                   9.       Truck has failed to show that it meets any of the four factors, much less all

    of them, and thus is not entitled to a stay pending appeal.

I.        Truck Has Not Demonstrated and Cannot Demonstrate Irreparable Harm

                   10.      Truck has not met, and cannot meet, its burden of showing that it "will be

    irreparably injured absent a stay." Allen, 590 B.R. at 356. As an initial matter, the Plan (and its

    confirmation) will not harm Truck. As a result, both the Bankruptcy Court and this Court

    found that Truck lacked standing to object to the Plan on all but one issue (insurance

    neutrality). Findings and Conclusions, 52. Truck similarly lacks standing to appeal the issues

    it raises in the Stay Motion (which are identical to the issues raised below). Truck, seemingly

    acknowledging the lack of harm, articulates only a single harm in the Stay Motion—a risk that


3
          Truck appears to argue that all four requirements need not be satisfied and that the Court can engage in
          balancing if some of the factors are met but others are not, see Stay Mot., 10, and cites to this Court's
          opinion in Citibank, N.A. v. Jackson, Civil Action No. 3:16-CV-712-GCM, 2017 WL 4511348, at *2
          (W.D.N.C. Oct. 10, 2017) to support its argument. See Stay Mot., 9-10. However, it does not appear that
          any party in Citibank argued before the Court that all four factors must be met to achieve a stay pending
          appeal but instead agreed on the applicability of the balancing test applied by the Court. Nevertheless,
          because Truck cannot carry its burden with respect to any of the factors, it is not entitled to a stay pending
          appeal whether some or all of the factors must be satisfied.
4
          See, e.g., In re Schweiger, 578 B.R. 734, 736-37 (Bankr. D. Md. 2017) (and citing cases); In re Braxton,
          516 B.R. 787, 793-94 (E.D.N.C. 2014); BDC Capital, 508 B.R. at 636-37; Franklin, 2020 WL 603900,
          at *3.



NAI-1519276168v4                                           -5-
 the appellate court may find that its appeal is equitably moot. Truck, the party that must carry

 the heavy burden of establishing irreparable harm, then undercuts its own argument, stating that

 it is unlikely that consummation of the Plan will equitably moot Truck's appeal:

                   Given the unique nature of the Plan here, Truck believes the
                   doctrine of equitable mootness should not apply, even absent a
                   stay. The Plan does not effect a true financial restructuring—
                   Debtors' assets are not being liquidated to satisfy claims, nor are
                   creditors obtaining equity interests in the Debtors in exchange for
                   debts owed to the creditors. The vast majority of the claims, those
                   asserted for asbestos bodily injuries, are to be resolved after Plan
                   consummation the exact same way they are currently being resolved
                   and they would be resolved if confirmation of the Plan were
                   overturned on appeal—in the tort system. And there is no logical
                   reason why the environmental claim settlements included in the Plan
                   could not be effectuated even if Plan confirmation was reversed on
                   appeal—the settlements are primarily being funded by third party
                   insurers, including Truck, and stand on their own non-bankruptcy
                   merits.

Stay Mot., 14 (emphasis added). However, even if Truck had established a risk of harm as a

result of equitable mootness, as set forth below, such risk is also not sufficient to demonstrate

irreparable harm. Accordingly, Truck has failed to satisfy its burden of demonstrating

irreparable harm.

        A.         Truck Will Not Be Harmed by the Plan

                   11.    Truck is not harmed by the Plan, or by extension, the Confirmation Order.

 The Court's detailed Findings and Conclusions clearly demonstrate the absence of harm. For

 instance, the Court has found that the Plan "returns Truck to the tort system exactly as it was

 prepetition." Findings and Conclusions, 52 (emphasis added). Similarly, the Court has found

 that "the Plan restores each insurer [including Truck] to the position it was in immediately prior

 to the Petition Date, with its rights and obligations under the applicable Asbestos Insurer

 Policies left undisturbed, as if the Debtors' bankruptcy had never occurred." Id.




NAI-1519276168v4                                   -6-
    (emphasis added). "Such treatment does not diminish Truck's rights or increase its burdens

    under the Truck Policies." Id. The Bankruptcy Court's findings mirror this Court's findings.

                   12.      Both courts' findings and conclusions were based upon substantial records.

    The Bankruptcy Court issued its findings of fact and conclusions of law supporting

    confirmation of the Plan following (a) its review of hundreds of pages of briefing, (b) a

    two-day evidentiary contested confirmation hearing and (c) subsequent briefing and a hearing

    on the initial set of proposed findings and conclusions prepared by the Debtors at the

    Bankruptcy Court's request. This Court, by agreement of the parties and the Bankruptcy Court,

    then considered the Bankruptcy Court's proposed findings of fact and conclusions of law upon

    de novo review. It did so following further substantial briefing by all parties (including a

    70 page brief by Truck), upon a review of the evidentiary record (submitted by Truck) and after

    a "lengthy hearing."5 Stay Mot., 8.

                   13.      Even Truck struggles to articulate the "irreparable harm" it will face if the

    Stay Motion is not granted. Left with no other basis to complain, Truck relies upon the

    possibility of its appeal being rendered equitably moot (which possibility it concurrently argues

    is unlikely). See Stay Mot., 13-14. But, as Truck recognizes, there is substantial disagreement

    regarding whether the risk of equitable mootness alone could ever constitute irreparable harm.

    See Stay Mot., 14-15. One of the cases upon which Truck relies, CWCapital Asset Mgmt.,



5
          Truck argues that this Court "did not specifically address any of the objections to the Findings and
          Conclusions raised by Truck." Stay Mot., 9. Given that Truck made the same arguments to this Court that
          it advanced before the Bankruptcy Court (Compare Obj. of Truck to Confirmation of the Plan [Bankr. Dkt.
          2070], 5, 16, 24, 32, 33 (arguing the Plan does not satisfy the good faith requirement of section 1129(a)(3)
          of the Bankruptcy Code, the Plan does not comply with section 524(g) of the Bankruptcy Code, the
          inclusion of the Plan Finding makes the Plan unconfirmable, the Plan is not insurance neutral and Truck
          has standing to object to confirmation) with Br. in Supp. of Obj. of Truck to Bankruptcy Court's Proposed
          Findings of Fact and Conclusions of Law Regarding Confirmation of the Plan [Dkt 26], 29, 41, 50, 60
          (same arguments)) and the Findings and Conclusions address all of those arguments, it is unclear on what
          basis Truck advances this assertion.



NAI-1519276168v4                                          -7-
 LLC v. Burcam Capital II, LLC, Nos. 5:13-CV-278-F, 5:13-CV-279-F, 2013 WL 3288092, at

 *7 (E.D.N.C. June 28, 2013), recognized this substantial disagreement—"The court recognizes

 that this holding is at odds with a number of bankruptcy decisions in this circuit. These courts

 have held that the loss of appellate rights, standing alone, is not sufficient to show irreparable

 harm." At least one court in this circuit acknowledges that Truck's position reflects a minority

 view: "it appears that a majority of the cases which have considered the issue have found that

 the risk that an appeal may become moot does not, standing alone, constitute irreparable

 injury." In re MAC Panel Co., No. 98-10952C-11G, 2000 WL 33673784, at *4 (Bankr.

 M.D.N.C. Mar. 8, 2000).

                   14.   This apparent majority view is well-reasoned and logical. Among other

 things, permitting a risk of equitable mootness to be per se sufficient to establish irreparable

 harm in every case, particularly if the court employs a balancing test, could reduce the test for a

 stay pending appeal to a question of whether a party can merely establish a risk of equitable

 mootness. This would be inconsistent with significant precedent holding that a request for a

 stay pending appeal, like "[p]reliminary injunctive relief is an extraordinary measure and the

 party requesting relief must make a substantial showing on each of the [four required] factors."

 CWCapital Asset Mgmt., 2013 WL 3288092, at *2; see also Winter v. Nat. Res. Def. Council,

 Inc., 555 U.S. 7, 22 (2008); Direx Israel, Ltd. v. Breakthrough Med. Corp., 952 F.2d 802, 811

 (4th Cir. 1991, as amended 1992). Moreover, even under a balancing analysis, diminishing the

 showing required to obtain a stay pending appeal in such a manner would be inappropriate and

 inconsistent with "the Fourth Circuit view that establishing only a risk of irreparable

 harm/injury is insufficient to warrant the issuance of a preliminary injunction" and by

 extension, a stay pending appeal. MAC Panel Co., 2000 WL 33673784, at *4.




NAI-1519276168v4                                 -8-
                     15.    The circumstances of the CWCapital Asset case, on which Truck relies,

    are significantly distinguishable from the facts here. As an initial matter, the court in that case

    did not employ a balancing test and required the moving party to make a "substantial showing"

    that each of the four factors was satisfied. 2013 WL 3288092, at *2. As a result, its finding

    that equitable mootness could constitute irreparable harm did not vitiate an analysis of the

    remaining factors; to the contrary, the court found each of the four factors to have been

    satisfied. Id.

                     16.    In particular, the CWCapital Asset court found that the balance of the

    equities weighed in favor of the moving party. The moving party in that case, unlike Truck,

    was the "largest creditor in the case by far" and "essentially the only creditor in [the] case." Id.

    *7, 8. That creditor had consented to the payment of the relatively de minimis unsecured

    claims held by third parties notwithstanding a stay. Id. at *8. Additionally, there was no

    argument by the debtor that, like here, the stay would put at risk significant settlements

    achieved in the bankruptcy case or would impact third party rights and expectations.6 Rather,

    the debtor, a commercial development owner, argued that remaining in bankruptcy would harm

    its ability to attract new tenants and the court noted that the debtor would be burdened by the

    continued costs of remaining in bankruptcy. Although the court recognized the validity of

    these risks, in its view, the risk to the creditor's appellate rights was more significant. Id. *8.

                     17.    Finally, the court was persuaded that the creditor was likely to succeed on

    the merits of its appeal. The plan separately classified unsecured claims purchased by the

    moving creditor (also the largest secured creditor in the case) from the de minimis claims of



6
          Indeed the court noted that only two of fifteen creditors in a separately classified class of unsecured
          creditors had voted on the plan (and voted in favor of the plan). Here, thousands of asbestos claimants have
          voted to accept the Plan.



NAI-1519276168v4                                         -9-
 other unsecured creditors. Given the magnitude of the moving creditor's claims, this separate

 classification enabled the debtor to achieve confirmation of the plan. Id. *3-4. The court found

 that the debtor's justification for separate classification—a desire to more quickly pay trade

 creditors—did not appear, on the facts of the stay motion, to be a "legitimate business reason

 for separate classification." Id. *4. In addition, the court found that on the record before it, it

 was "highly likely that [the debtor] proposed [the plan's] classification scheme for the sole

 purpose of manipulating the vote to confirm the plan." Id.

                   18.   Here, Truck is not objecting in its capacity as a creditor (nor could it,

 given that its unsecured claim is unimpaired and will be paid in full under the Plan), and it

 certainly is not the largest creditor in the case. As set forth below, the Debtors will be

 significantly harmed by a stay of the Confirmation Order (various settlements and agreements

 underpinning the Plan could be placed in jeopardy), and Truck is not likely to succeed on the

 merits. A risk of equitable mootness cannot be enough, in such circumstances, to justify a stay

 of the Confirmation Order.

                   19.   Regardless, Truck's attempt to assert a risk of equitable mootness is

 internally inconsistent—it argues both that "Truck believes the doctrine of equitable mootness

 should not apply, even absent a stay, " Stay Mot., at 14, and at the same time that "there is a

 'significant chance' that Truck would be irreparably harmed by the loss of its appellate rights

 . . . ." Id. at 16. Even if a risk of equitable mootness were a proper basis for finding irreparable

 harm, a proposition that is far from settled, Truck has failed to make any showing, much less

 the required substantial showing, that it would be an appropriate basis for a stay in this case.

 See Braxton, 516 B.R. at 798 (refusing to find irreparable harm where allegations were

 "speculative"); In re Deluxe Cleaners of Durham, Inc., No. 07-80327, 2010 WL 4810822, at *2




NAI-1519276168v4                                  -10-
 (Bankr. M.D.N.C. 2010) (refusing to find irreparable harm when movant "provided no

 evidence"); Allen, 590 B.R. at 356 (not sufficient for movant to allege "some possibility of

 irreparable injury").

        B.         Truck Lacks Standing to Appeal Confirmation of the Plan

                   20.   Nowhere in the Stay Motion does Truck contest, or mention, this Court's

 and the Bankruptcy Court's findings that Truck lacked standing to contest confirmation of the

 Plan except on the basis of insurance neutrality. See Findings and Conclusions, 52 ("Truck has

 limited standing to object to the Plan solely on the grounds that the Plan is not insurance

 neutral. . . ."). The alleged "two fundamental problems with the Plan" Truck argues in the Stay

 Motion—that the Plan "violates the statutory requirement of all bankruptcy plans of

 reorganization that the plan be proposed in good faith" and "fails to satisfy numerous express

 requirements for the issuance of the section 524(g) injunction"—were raised before the

 Bankruptcy Court and this Court. Stay Mot., 3. Truck lacks standing to object as to both of

 these issues, as both courts expressly found. Findings and Conclusions, 52 ("Truck does not

 have standing to advance confirmation issues such as contentions that: the Plan is collusive

 and not in good faith; the Debtors are not entitled to a discharge; or the elements of 11 U.S.C. §

 524(g) are not met.").

                   21.   Truck likewise lacks standing to appeal these issues. As the Debtors

 argued before this Court and the Bankruptcy Court, to establish Article III standing, a party

 must demonstrate that it (a) suffered an injury in fact, (b) that is fairly traceable to the alleged

 conduct of a counter-party and (c) that is likely to be redressed by a favorable juridical

 decision. See Spokeo, Inc. v. Robins, 136 S.Ct. 1540, 1547 (2016). An injury in fact "must be

 concrete. . . distinct and palpable." Whitmore v. Arkansas, 495 U.S. 149, 155 (1990); see also

 Trustgard Ins. Co. v. Collins, 942 F.3d 195, 199 (4th Cir. 2019) ("The 'irreducible


NAI-1519276168v4                                 -11-
 constitutional minimum of standing' requires the petitioner to allege a concrete injury that is

 'actual or imminent, not conjectural or hypothetical.'") (quoting Lujan v. Defs. of Wildlife,

 504 U.S. 555, 560 (1992)). As the Findings and Conclusions demonstrate, Truck—which will

 be placed in the same position it was in before the Debtors filed their bankruptcy petitions—

 cannot allege the requisite concrete injury.

                   22.   Moreover, courts, including the Fourth Circuit, have long applied a more

 stringent "persons aggrieved" standard in the context of bankruptcy appellate standing. See,

 e.g,, In re Alpha Nat. Res., Inc., 736 Fed. App'x 412, 413 (4th Cir. 2018), cert. denied,

 139 S.Ct. 1601 (2019); In re Urban Broad. Corp., 401 F.3d 236, 243-44 (4th Cir. 2005); Mar-

 Bow Value Partners, LLC v. McKinsey Recovery & Transformation Servs. US, LLC, 578 B.R.

 325, 328 (E.D. Va. 2017); In re Technicool Sys., Inc., 896 F.3d 382, 384 (5th Cir. 2018); In re

 Revstone Indus. LLC, 690 F. App'x 88, 89 (3d Cir. 2017); In re Ernie Haire Ford, Inc., 764

 F.3d 1321, 1325 (11th Cir. 2014); In re Am. Ready Mix, Inc., 14 F.3d 1497, 1500 (10th Cir.

 1994); In re Andreuccetti, 975 F.2d 413, 416–17 (7th Cir. 1992); In re Johns-Manville Corp.,

 36 B.R. 743, 747 (Bankr. S.D.N.Y. 1984). "It is well-established that a person aggrieved is a

 party directly and adversely affected pecuniarily." Urban Broad. Corp., 401 F.3d at 243-44.

 "In other words, in order to have standing to appeal a bankruptcy court order, the appellant

 must show that the order . . . diminishes [its] property, increases [its] burdens[,] or impairs [its]

 rights." Mar-Bow Value Partners, 578 B.R. at 354.

                   23.   This higher standard applicable to bankruptcy appellate standing is

 justified to avoid "endless appeals" that could potentially be asserted by "the myriad of parties

 who are indirectly affected by every bankruptcy order." Id. That is precisely the case here. As

 set forth above, Truck can demonstrate no harm, pecuniary or otherwise. Accordingly, it




NAI-1519276168v4                                 -12-
 cannot (nor has it attempted to) demonstrate standing under Article III, much less the more

 stringent persons aggrieved standard applicable to bankruptcy appellate standing. Truck should

 not be permitted to delay the consummation of the Plan by asserting what amount to nothing

 more than meritless generalized concerns that do not affect its rights or interests.

II.     Imposing a Stay Will Substantially Injure the Debtors

                   24.   In contrast to the, at most, single speculative harm identified by Truck, a

 stay of the Confirmation Order pending appeal "will substantially injure" the Debtors and their

 estates. Allen, 590 B.R. at 356. Truck cavalierly dismisses the harms a stay would cause,

 noting that the "potential harms from an appeal are quite limited." Stay Mot., 16. This is far

 from accurate.

                   25.   As an initial matter, Truck's contention that the "Debtors would not incur

 any additional financing costs as a result of a stay of the Confirmation Order" is inaccurate. Id.

 at 17. Although it is not entirely clear what "financing costs" Truck refers to, the Debtors

 would incur additional costs in funding these cases if the Confirmation Order is stayed while

 Truck pursues its appeal. These cases have been funded primarily by, as agreed by the parties,

 Debtor HPCI's nonpayment of its monthly obligation to fund capital expenditures and

 reclamation under the Permanente Leases, subject and without prejudice to Lehigh Southwest's

 right to accrue those ongoing obligations. Findings and Conclusions, 5. These obligations

 owed to Lehigh Southwest under the Permanente Leases, which are reinstated pursuant to the

 Plan, will continue to accrue and the accrual will continue to grow in amount as these cases

 remain pending. See Plan § III.B.6.

                   26.   Truck also argues that a stay would not prejudice the Debtors with regard

 to the pending environmental settlements. Stay Mot., 17. This assertion is likewise inaccurate

 and belied by the record. Over $150 million in Environmental Claims were asserted against the


NAI-1519276168v4                                 -13-
    Debtors. The Debtors negotiated settlements with respect to all but one of the environmental

    claims asserted against them.7 These settlements were reached after significant and lengthy

    negotiations, including with the assistance of a mediator. Each of the Debtors' environmental

    settlements was approved as fair and reasonable and in the best interests of the Debtors and

    their estates by orders of the Bankruptcy Court, following notice and a hearing (and in the case

    of the settlement with the United States, on behalf of the EPA and the United States

    Department of Interior, acting through the U.S. Fish and Wildlife Service, and the United States

    Department of Commerce, acting through the National Oceanic and Atmospheric

    Administration, subject to formal publication and public comments). See Findings and

    Conclusions, 13-15. Those settlements resolve substantially all of the Debtors' environmental

    liability.

                   27.      A number of the settlements are conditioned upon the entry of the

    Confirmation Order. In fact, the Debtors' $67 million settlement of the Oregon Department of

    Environmental Quality's (the "DEQ") $150 million proof of claim can be terminated by written

    notice by the DEQ at any time (it became terminable 365 days following the entry of the order

    approving the settlement). While the DEQ has thus far not elected to terminate the settlement,

    there is no guarantee it will not make such election if the case is stayed indefinitely pending an

    appeal. The DEQ settlement agreement also provides that the DEQ can terminate the

    settlement if the DEQ's agreed claims are not paid in full on or before 60 days following




7
           The sole unsettled environmental claim was adjudicated to an allowed claim amount by an order of the
           Bankruptcy Court. See Findings of Fact, Conclusions of Law, and Order [Bankr. Dkt. 2554]. Glacier
           Northwest, Inc. ("Glacier") did not commence any appeal of the Bankruptcy Court's adjudication, and
           Glacier's allowed claim amount—like the settled environmental claims—will be paid in full under the Plan.



NAI-1519276168v4                                        -14-
    confirmation of the Plan by the Bankruptcy Court and the District Court. [Bankr. Dkt. 1595,

    Ex. B].8

                   28.      Similarly, most of the Debtors' numerous settlement agreements with their

    environmental insurers, pursuant to which the insurers have agreed to pay the Debtors nearly

    $23 million in the aggregate to buy back certain of the Debtors' rights to environmental

    insurance coverage, provide that the applicable insurer can instruct the escrow agent holding

    the insurance settlement funds to return the insurers' settlement amount to the insurer if the

    effective date of the Plan does not occur on or before 6 months following the deposit of the

    insurers' funds in the escrow account.9 See, e.g., Findings and Conclusions, 15-16; see, e.g.,

    Bankr. Dkts. 2053; 2057; 2060; 2061; 2077; 2083; 2136. Those insurers have already agreed to

    extend that period to September 30, 2021. In addition, the Debtors' environmental settlement

    with Truck allows Truck to instruct the escrow agent holding the insurance settlement funds to

    return the Truck environmental settlement payment of $5 million if the effective date does not

    occur by April 26, 2022 (i.e., within 18 months of Truck's payment on October 26, 2020). See

    Bankr. Dkts. 2062, 2523. Thus, there should be no doubt that a delay in the effectiveness of the

    Plan could jeopardize both the settlement of the Debtors' substantial environmental liabilities

    and the insurer funding of those settlements that are needed to pay the Debtors' unsecured

    creditors in full.



8
          Two of the Debtors' settlements with potentially responsible parties at the St. Helens Oregon site (which
          environmental liabilities the DEQ settlement resolves) are contingent upon the effectiveness of the Debtors'
          settlement with the DEQ. See Bankr. Dkts. 1539; 1551; 1556; 1570; 1589; 1601. Accordingly, any
          termination of the DEQ settlement could adversely impact those settlements as well.
9
          The agreements provide that the parties can waive the conditions to the effectiveness of the settlement
          agreements and also that the parties can agree to a longer than six month escrow period. See, e.g., Bankr.
          Dkts. 2053; 2057; 2060; 2061; 2077; 2083; 2136. While many of these insurers have agreed to extend the
          six month escrow period to September 30, 2021, it is unclear whether further extensions could be achieved
          with each of the many insurers that are parties to the settlements should a stay pending appeal be granted.



NAI-1519276168v4                                         -15-
                   29.   Truck's suggestion that the parties could seek Bankruptcy Court approval

 to consummate the environmental and insurance settlements before the Plan is consummated,

 see Stay Mot., 17, is woefully speculative. But more importantly, it is directly contrary to the

 settlement agreements' explicit terms and would require the parties to renegotiate the

 settlements (which required many years of negotiations to achieve) or reach waiver agreements

 with respect to nearly two dozen different parties at this late date. It is Truck's burden to

 demonstrate that the balance of harms favors Truck; the fact that the Debtors may theoretically

 be able to ameliorate the harm a stay may cause by attempting to amend their settlement

 agreements with numerous insurers and environmental claimants, does not eliminate the harm.

 In short, the Debtors should not be forced to bear the risk that these counterparties will not

 agree to amend their settlement agreements.

                   30.   Similarly, Truck's contention that the "Debtors would still have the

 insurance to cover any eventual resolution of," see Stay Mot., 17, any environmental claims as

 to which settlements are terminated as a result of a stay of the Confirmation Order both

 acknowledges that granting the Stay Motion will harm the Debtors (by putting certain of their

 key environmental settlements at risk) and ignores that this harm cannot be addressed by the

 Debtors' environmental insurance. As Truck, a settling environmental insurer itself, is aware,

 the Debtors' rights to environmental insurance coverage were vigorously contested by all the

 environmental insurers up to the time the settlements were reached. Indeed, the Debtors

 litigated environmental insurance issues in coverage litigation pending in both Oregon and

 California state courts during the pendency of their bankruptcy cases. The environmental

 insurance settlements, among other things, resolved that coverage litigation and as set forth




NAI-1519276168v4                                 -16-
 above, will, when consummated, result in the payment of over $50 million to the Debtors.

 Granting the Stay Motion will place these funds at risk.

                   31.   Further, the Debtors also will be harmed if the environmental insurance

 settlements remain in place but certain of the Debtors' key environmental claims settlements

 unravel. The amount of the Debtors' liquidated environmental liability (as determined by the

 environmental claims settlements) was a critical component of the Debtors' entry into the

 environmental insurance settlements. It is unclear if those insurance settlements would

 continue to be in the best interest of the estates if the Debtors' alleged liability for

 environmental claims becomes unliquidated in substantial part and subject to potential increase.

                   32.   Moreover, Truck's contention that the only harm to unsecured creditors

 would be delay in payment, which could be addressed by the payment of interest, Stay

 Mot., 17, again entirely misses (or ignores) the settlements, and critically the environmental

 settlements, underpinning the Debtors' ability to satisfy unsecured creditors in full. First,

 environmental creditors constitute the largest of the Debtors' unsecured creditors aside from the

 asbestos claimants. See Findings and Conclusions, 9-10, 13-16. There is no certainty that the

 Debtors will be able to satisfy unsecured creditors in full if key environmental claim

 settlements are vitiated. Additionally, the Debtors' ability to satisfy in full all environmental

 claims depends upon the agreement of the Debtors' parent Lehigh Hanson to contribute up to

 $28.15 million in cash, less certain Insolvent Insurer Proceeds, to the Reorganized Debtors to

 satisfy unsecured claims. There is no certainty that Lehigh Hanson would increase its

 contribution if the Debtors' environmental settlements are jeopardized.

                   33.   Given the interrelated nature of the Debtors' environmental claims

 settlements and environmental insurance settlements, the Debtors' cannot simply rely on




NAI-1519276168v4                                 -17-
 contested insurance if the Debtors' environmental claims settlements are unwound; indeed, in

 such a situation there can be no doubt that the Debtors will be harmed because years of

 litigation and settlement efforts will be lost, the scope of the liabilities will become

 unquantified, and the availability of the insurance assets will be recontested. And, there is no

 guarantee that, if the Debtors' settlements are unwound, the Debtors will be able to satisfy

 unsecured creditors in full. Payment of interest will not alleviate those harms.

                   34.   In the alternative, Truck states that it is "ready and willing" to post an

 appropriate appeal bond to "mitigate legitimate potential harms." Stay Mot., 18. As set forth

 above, Truck greatly understates the harm the estates would face if the Confirmation Order is

 stayed. A bond in the amount of post-petition interest plus appellate costs would be woefully

 insufficient. Indeed, given that the environmental settlements and related agreements are a

 critical component of the Plan, it is uncertain whether the Plan would be confirmable in the

 absence of those settlements and agreements and it is uncertain whether any bond could protect

 the estates from that potential damage.

                   35.   If a bond were posted, however, it must be significant and seek to redress

 the actual harm to the estates a stay pending appeal could cause. At a minimum, such an appeal

 bond must include: the (a) full amount of the environmental claims asserted against the

 Debtors as to environmental claims settlements at risk of being invalidated, including an

 estimated amount sufficient to satisfy unliquidated amounts claimed by those creditors; (b) full

 amount of any settled claims not subject to being invalidated; (c) total amount of Lehigh

 Hanson's current agreed contribution to satisfy environmental claims; (d) estimated amount of

 any costs (including attorneys' fees and related costs) that would be incurred by the Debtors if

 they are forced to resume environmental coverage litigation as a result of environmental




NAI-1519276168v4                                  -18-
     insurance settlements being nullified; (e) estimated amount of any costs (including attorneys'

     fees and related costs) that would be incurred by the Debtors if they are forced to resume

     environmental claims litigation; (f) continued costs of maintaining the bankruptcy cases,

     including the costs of the ACC, the FCR and the Creditors' Committee; and (g) costs sufficient

     to cover Lehigh Hanson's cost of capital in continuing to fund these cases. The Debtors

     estimate the total bond required to adequately protect them from all of these financial risks

     would be in excess of $250 million.10

                   36.      For all these reasons, Truck cannot carry its burden of showing a lack of

     substantial harm to the Debtors and their estates.

III.       Truck Is Unlikely to Succeed on the Merits of an Appeal

                   37.      Truck also is unlikely to succeed on the merits of an appeal. Nowhere in

     the Stay Motion does Truck even attempt to address its standing to appeal, nor does Truck

     challenge the Findings and Conclusions related to Truck's limited standing. As set forth above,

     Truck lacks standing to appeal the entry of the Confirmation Order. For that reason alone,

     Truck is unlikely to succeed on the merits of an appeal. See Rose, 2014 WL 3616380, at *3

     ("[T]his Court found that Appellant did not have standing to bring an appeal, and thus,

     Appellant will likely not succeed on the merits of an appeal in the Fourth Circuit based on this

     threshold question.").

                   38.      Second, Truck has failed to make a "strong showing" that it is "likely to

     succeed." Allen, 590 B.R. at 356. Substantial authority within the Fourth Circuit indicates that

     it is not sufficient for Truck to show a "substantial possibility" of success on appeal, Schweiger,


10
           This amount includes (a) the liquidated portion of the DEQ’s asserted claim as well as the amounts asserted
           by other environmental claimants whose settlements would be put at risk, (b) the full amount of any settled
           claims not subject to being invalidated, and (c) the total accrued but unpaid capital expenditure and
           reclamation costs of Lehigh Southwest.



NAI-1519276168v4                                         -19-
     578 B.R. at 736-37, or that it is "just as likely as the other parties to succeed on appeal," BDC

     Capital, 508 B.R. at 637-38. To the contrary, the "requirement that the plaintiff clearly

     demonstrate that it will likely succeed on the merits is far stricter than the Blackwelder

     requirement that the plaintiff demonstrate only a grave or serious question for litigation." Real

     Truth About Obama v. FEC, 575 F.3d 342, 346-47 (4th Cir. 2009) (emphasis in original,

     holding with respect to related preliminary injunction standard).11

                    39.      However, even under the more lenient "substantial legal question"

     standard Truck cites, see Stay Mot., 9, Truck has failed to demonstrate a likelihood of success

     on appeal.12 Truck has done little other than restate the same objections it previously raised,

     and nothing in the Stay Motion undermines the extensive findings, based upon a significant

     record considered by two separate courts, that support entry of the Confirmation Order. These

     findings, which are well-supported by substantial evidence and law, will be subject to the

     deferential clear error standard. See In re Merry-Go-Round Enters., Inc., 400 F.3d 219, 224

     (4th Cir. 2005) (noting that the Fourth Circuit "review[s] the judgment of a district court sitting

     in review of a bankruptcy court de novo, applying the same standards of review that were

     applied in the district court. Specifically, [it] review[s] the bankruptcy court's factual findings

     for clear error, while [it] review[s] questions of law de novo."). Numerous courts within the



11
           See also Van Wagner v. Atlas Tri–State SPE, LLC, Civil Action No. 3:11–CV–75, 2011 WL 10621664, at
           *5 (N.D.W.Va. Nov. 1, 2011) (using the Real Truth test and noting the increased burden upon the moving
           party to satisfy the likelihood of success on the merits element because the party had failed on the merits at
           the initial stage of the claim); Lanier v. Branch Bank & Trust, Civil Action No. 3:12–416–MBS–SVH,
           2012 WL 667034, at *2 (D.S.C. Feb. 28, 2012) (applying the Real Truth test and discussing the
           unlikelihood of movants showing success on the merits because the court had previously ruled adversely to
           them on the issues at hand).
12
           Truck suggests that a showing of irreparable harm can be sufficient to warrant a stay pending appeal, even
           when there is no likelihood of success on the merits. As set forth above, substantial authority within the
           Fourth Circuit indicates that a court must find all four factors to be satisfied to grant a stay pending appeal.
           However, even if all four factors need not be satisfied, Truck has failed to demonstrate irreparable harm
           and thus cannot satisfy even a discretionary "sliding scale" standard.



NAI-1519276168v4                                            -20-
 Fourth Circuit have found that a movant fails to demonstrate a likelihood of success on the

 merits under similar circumstances. In re Alpha Nat. Res., Inc., 556 B.R. 249, 263-64 (Bankr.

 E.D. Va. 2016) (finding that movant "failed to meet its burden to make a strong showing that it

 would succeed on the merits on appeal" when movant failed to "undermine[ ] the extensive

 findings supporting the [challenged] provisions"); BDC Capital, 508 B.R. at 637–38 (denying

 stay pending appeal and finding that "[the movant] has not offered any case law or any other

 authority to support its contention that the Bankruptcy Court erred or abused its discretion. The

 Court cannot accept [the movant's] argument that it is just as likely as the other parties to

 succeed on appeal. . . ."); Rose, 2014 WL 3616380, at *3 (holding that the movant failed to

 meet the burden of showing likelihood of success on the merits because the movant did little

 but "repeat contentions previously considered" and did "little to counter [the court's prior]

 findings," and placing weight on the fact that the bankruptcy court had made multiple findings

 of fact in favor of the appellee); O'Brien v. Appomattox Cty., No. Civil Action 6:02 CV 00043,

 2002 WL 31663226, at *1, 2002 U.S. Dist. LEXIS 22554, at *3 (W.D.Va. Nov. 15, 2002)

 ("The Defendants have not produced any new evidence which would support a likelihood of

 success on the merits with respect to the state law claims. Therefore, this Court concludes that

 the Defendants do not have a likelihood of success on the merits . . . ."). Truck likewise has

 failed to marshal facts or law that counter the extensive findings and conclusions included in

 the Confirmation Order.

IV.     A Stay Is Not in the Public Interest

                   40.   Finally, the public interest weighs against staying confirmation of the Plan

 to permit an insurer, which two courts have found lacks standing to even raise the issues it

 seeks to appeal, to continue its misguided efforts to derail the Debtors' reorganization for its

 own benefit. "The public interest favors . . . the expeditious administration of bankruptcy


NAI-1519276168v4                                 -21-
 estates." In re Brown, 354 B.R. 100, 113 (Bankr. N.D.W. Va. 2006). Truck, largely repeating

 its harm argument, argues that the availability of appellate review is in the public interest. This

 may be so, but that interest is irrelevant with respect to a party that is not harmed by the Plan or

 its confirmation and lacks standing to pursue its appeal. The Plan simply requires Truck, and

 the Debtors' other insurers, to honor their prepetition contractual obligations. As the Court has

 found, "[b]ankruptcy is not intended to relieve insurers of their contractual liabilities, or to

 improve their position under their insurance contracts in the tort system." Findings and

 Conclusions, 26.

                   41.   Importantly, Truck is alone in contesting confirmation of the Plan and

 seeking to delay its consummation. No other insurer contests the entry of the Confirmation

 Order. No creditor or estate representative contests the entry of the Confirmation Order. The

 Plan was unanimously approved by the only class of creditors entitled to vote on it and reflects

 agreements among the Debtors, Lehigh Hanson, the ACC, the FCR, the EPA, the DEQ and the

 Debtors' insurers and multiple environmental claimants. See Findings and Conclusions, 25.

 Truck should not be permitted to disrupt the "delicate balance of settlements involving

 numerous parties . . . [and] the hard-fought global peace achieved among the Debtors and all of

 their major stakeholders that is memorialized in the confirmed Plan." Alpha Nat. Res., 556

 B.R. at 265. "Public policy is not achieved by allowing that global peace to be disturbed." Id.

                   42.   In further support of its public interest argument, Truck merely repeats its

 arguments relating to fraud and asserts that they implicate the public interest. Stay Mot., 19-20.

 But this is insufficient to meet Truck's burden on this factor. See Braxton, 516 B.R. at 799

 (disregarding alleged public interest factors that simply "go to the merits of [movant's]

 arguments on appeal"). Moreover, Truck is unlikely to succeed on the merits of an appeal




NAI-1519276168v4                                 -22-
 because two courts have now rejected Truck's fraud-related arguments following the

 submission of extensive evidence, hundreds of pages of briefing and lengthy hearings. See

 Findings and Conclusions, 25-27. This Court's thorough findings underpinning the entry of the

 Confirmation Order are unlikely to be overturned on appeal (even if Truck could establish that

 it has standing to appeal such issues).

                   43.   A stay of the Confirmation Order is decidedly not in the public interest.

                                             Conclusion

                   44.   The Debtors respectfully request that the Court deny the Stay Motion.




NAI-1519276168v4                                 -23-
 Dated: August 5, 2021              Respectfully submitted,
        Charlotte, North Carolina
                                    /s/ Ross R. Fulton
                                    C. Richard Rayburn, Jr. (NC 6357)
                                    Ross R. Fulton (NC 31538)
                                    John R. Miller, Jr. (NC 28689)
                                    RAYBURN COOPER & DURHAM, P.A.
                                    227 West Trade Street, Suite 1200
                                    Charlotte, NC 28202
                                    Telephone: (704) 334-0891
                                    Facsimile: (704) 377-1897
                                    E-mail: rrayburn@rcdlaw.net
                                              rfulton@rcdlaw.net
                                              jmiller@rcdlaw.net

                                    -and-

                                    Gregory M. Gordon (admitted pro hac vice)
                                    Amanda Rush (admitted pro hac vice)
                                    JONES DAY
                                    2727 N. Harwood Street
                                    Dallas, TX 75201
                                    Telephone: (214) 220-3939
                                    Facsimile: (214) 969-5100
                                    E-mail: gmgordon@jonesday.com
                                             asrush@jonesday.com

                                    -and-

                                    Paul M. Green (admitted pro hac vice)
                                    JONES DAY
                                    717 Texas, Suite 3300
                                    Houston, TX 77002
                                    Telephone: (832) 239-3939
                                    Facsimile: (832) 239-3600
                                    E-mail: pmgreen@jonesday.com

                                    ATTORNEYS FOR DEBTORS




NAI-1519276168v4                      -24-
